                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF NEW YORK


  UNITED STATES OF AMERICA,
                                                                       MEMORANDUM AND ORDER
                                -vs-
                                                                             06-CR-6229 CJS
  KEVIN LAMONT ANDERSON,
                                           Defendant. 1


        Siragusa, J. Before the Court is the government’s motion to strike papers filed by Kevin

Lamont Anderson (“Anderson”) because Anderson has exceeded the page limits set by the

Court. Gov’t’s Mot. to Dismiss, Nov. 29, 2018, ECF No. 888. Anderson’s memorandum in

support of his motion far exceeds the page limits set in the Court’s order, entered on

November 19, 2018, ECF No. 885, permitting Anderson to file a 40-page memorandum.

Consequently, the Court will disregard all pages beyond the 40th. See Clarence, LLC v.

Dimension Data Holding, 222 Fed. App’x 563, 566 (9th Cir. 2007) (district court did not abuse

its discretion in disregarding material that would exceed page limits). In the alternative,

Anderson may choose to file a replacement memorandum that does not exceed the 40-page

limit set by the Court. Consequently, the Court hereby

        ORDERS, that Anderson may file a replacement motion and memorandum of law not

to exceed a total of 40 pages not later than November 15, 2019; and further




        1  While section 2255 is often referred to as a habeas corpus provision, such characterization
is technically incorrect because, rather than authorizing the granting of a writ, the statute provides for
a federal court to consider a motion that is, in effect, a continuation of the underlying criminal
proceeding. See 28 MOORE=S FEDERAL PRACTICE ' 672.02[2][b] (3d Ed. 1999). Similarly, although
prisoners file motions rather than petitions to initiate section 2255 proceedings, their motion papers
are generally referred to as petitions and the prisoners are referred to as petitioners. In the interests
of clarity, however, this Court will refer to the parties by name.
       ORDERS, that if Anderson fails to file a replacement motion and memorandum of law

that complies with the Court’s Order, above, the government’s response to the present motion

and memorandum is due to the Court by December 16, 2019; and further

       ORDERS, that if Anderson fails to file a replacement motion and memorandum of law

as directed, above, then the government’s response is to address only the first 40 pages of

the currently filed motion and memorandum of law, ECF No. 886; and further

       ORDERS, that if Anderson does file a replacement motion and memorandum of law by

November 15, 2019, the government’s response is due by December 16, 2019.

IT IS SO ORDERED.

Dated: October 17, 2019
       Rochester, New York                       /s/ Charles J. Siragusa
                                                 CHARLES J. SIRAGUSA
                                                 United States District Judge




                                        Page 2 of 2
